  Case: 5:21-cv-00106-DCR Doc #: 5 Filed: 04/28/21 Page: 1 of 1 - Page ID#: 35



                                            UNITED STATES DISTRICT COURT
                                           EASTERN DISTRICT OF KENTUCKY
                                                           Lexington

                                                             04/28/2021


Case Number:       5:21-cv-106-DCR
To:                Anthony I. Werner
                   John and Werner Law Offices, PLLC
                   80 12th St.
                   Ste. 200
                   Wheeling, WV 26003



                                   --------------------------------------


        You have filed a pleading in our Court in the above-styled action. Upon searching our
records we cannot locate records indicating your admission to practice in the United States
District Court, Eastern District of Kentucky. Local Rule 83 of the Joint Local Rules for the
United States Courts of the Eastern and Western Districts of Kentucky sets forth the procedure
for admission, a copy of which is enclosed with an Application for Admission, or the procedure
to practice pro hac vice.


       Please complete the information and return it to our office within 30 days. If you can
provide documentation to reflect that you have been admitted to practice in our Court or if you
have any questions, please contact the Clerk's Office.


       Thank you for your assistance in this matter.


       Robert R. Carr, Clerk

            James E Reeder
       By:________________________
               Deputy Clerk
